Title: To Benjamin Franklin from Alexander Gillon, 29 June 1779
From: Gillon, Alexander
To: Franklin, Benjamin


Sir
Nantes 29th. June 1779
By Letters lately recd. from So. Carolina I am well acqd. with its Situation & therefore take the liberty to address your Excellency thereon requesting you will weigh how far America is Interested in that States success or misfortunes & that if the Object you have in view for the Continental Ships & Vessels of War in Europe is not superior to that of the relief of the Bleeding Inhabitants of So. Carolina & Georgia you will please to consider whether the Fleet I lately saw at L’orient might not to immediately proceed to the relief of them States. I know the force of the Enemy there & know the Exact Force of the Fleet you had fitted out at L’Orient thus am Convinc’d it is equal to the purpose requird. You know I have wav’d every impediment to a proper Harmony subsisting between officers going on such an Expedition by preparing to go as a Volunteer on a former similar Expedition & that my officers wou’d do the same but if it is thought that the Plan can be better Executed without any of the officers (presence) from that State we in such case wou’d be glad to point out the method we shou’d adopt was we to Command which your officer may accept or reject, I trust your Excellency will not judge me capable of attempting to dictate to you on this business. Far be such an Idea from me I only address you as the Superior Naval American officer in Europe fixd as such by the Laws of our Land & my Commission also as a Citizen to point out to you the danger of those States & the way to Shun it by the means you have at your Command, which I presume will be sooner prepar’d than any Vessels I cou’d Purchase or fit out for that Plan I therefore beseech your Excellency will be pleas’d to enable me to relieve that besieged Country by furnishing me with the means now under your direction or that you will direct the commanding officer of Your Fleet to proceed as soon as possible to So. Carolina if your prefer the later I can furnish him with a pretty true list of the Ships & their Station on that Coast, they are so few that by my last advices frm there it was expected that if I arrd. with the three Frigates I was order’d to procure I shou’d be an equal force to the British Navigation there or in Savannah River— You know I have some money of the State here, that I also have a power to purchase or Build & therefore cou’d remove every difficulty of any of these Vessels being own’d here or of any part of them because I cou’d on the States acct. purchase out any Owner who may be concern’d that disapproves of this Expedition, but if any Such owner I think I could point out advantages that wou’d arise to him on such a Voyage that might Induce him to hold his concern, I have lately made such offers that I trust will be deem’d very beneficial thus I am not without some hopes of getting the three Frigates I was sent for, permit me to mention them to you for your opinion & that if you think proper you may mention it to Mr Chaumont or any of your friends that you think likely to hold A Share therein—it is to raise a sum not Exceeding 15 a Ls. [l.t.] 1,800000 by subscription throughout this Kingdom Holland &ca 12 a 1500,000 of which is for to Build three Frigates & is on acct & risque of the State conformable to my Powers, the Surplus of a 600,000 may be laid out in merchandise & 3 fast sailing Ships to carry them all on acct. & risque of the Subscribers with Vessels & Goods I promise to Convoy to the State of So. Carolina & to their Address, I also promise that the State will within six months after our arrival there Convoy the Vessels with the proceeds of these Goods to St. Domingo Martinico or Guardaloupe wherever there may be A French Convoy ready, or that the State will within 12 Months after my arrival there order me to Convoy the Sd Ships & Effects to any Port of Europe. I propos’d to pay Seven per Ct. Interest per annum for the advance made for the State to pay full & ample Commsons. to the House that Under took the business & to repay such advance in two & three years & to make it Still more beneficial I advice that half of the Nett proceeds of these Goods should be put out at Interest of 7 per Ct. in the State & that if the owners chuse they may refit the Ships I Convoy to here & send these out again under my Convoy with very trifling Cargoes to bring home to here the such half that was at Interest, this divides the risk & I presume is one of the best Voyages any Speculators to our Continent can make from Europe.
In hopes of these proposals being accepted I am preparing to build here & in the Vicinity have therefore tho’t proper to write to Mr. de Sartine to day to Craving he will Grant me permission to Build three Frigates in this Kingdom & to fit them out, in all of which I will rigidly adhere to the Laws of his Country, will you be pleas’d to support that request that I may be fav’d with A Speedy reply. I will thank you for yours hereto, directed to me under Cover to Messrs. H. L. Chaurand freres merchts. here, & if you have or do receive any Letters for me I will Esteem it as a favour if you will please to send them to me as above, please present my respects to your worthy Grandson & assure yourself that I am with every Respect—
Your Excellencys Most Obedt. & most hble Servt.
A. GillonCommodore of the Navy of the State of South Carolina
His Exclly Benja Franklin Esqre Minister Plenepotentiary at the Court of Versailles Passé
 
Notation: A. Gillon Nantes 29. juin 1779.
